EXHIBIT 10.36

 

CLINICAL STUDY AGREEMENT

 

This Agreement, is made by and between NEUROLOGIX, INC., hereinafter referred to
as “SPONSOR,” with its principal office located at 271-32 E. Grand Central
Parkway, Floral Park, NY 11005, and NORTH SHORE UNIVERSITY HOSPITAL a
not-for-profit corporation organized and existing under the laws of the State of
New York, with its principal office located at 300 Community Drive, Manhasset,
NY 11030, hereinafter referred to as “INSTITUTION,” as of this      day of July,
2003 (“Effective Date”).

 

WHEREAS, the clinical study contemplated by this Agreement (“the Study”) is of
mutual interest and benefit to the INSTITUTION and to the SPONSOR, and will
further the Institution’s instructional and research objectives in a manner
consistent with its status as a non-profit, tax-exempt educational INSTITUTION;

 

WHEREAS, the protocol for the Study titled “Clinical Research in Patients
affected by Parkinson’s Disease Using Direct Delivery of the GAD genes in the
Brain” (“Protocol”) that will guide the performance of this Agreement, has been
reviewed and accepted by the INSTITUTION and the INSTITUTION warrants it is
fully able to perform the Study in a professional and competent manner;

 

NOW, THEREFORE, the parties agree as follows:

 

1. Scope of Research

 

INSTITUTION agrees to use its best efforts to conduct and carry out the Study in
accordance with the Protocol, which is attached hereto as Appendix A and made an
integral part of this agreement. Any change in Appendix A must be agreed to and
approved in writing by SPONSOR and INSTITUTION.

 

2. Term of Agreement

 

This Agreement shall begin on the Effective Date and shall extend until the
Study is concluded as to the twelve patients, unless the period is extended by a
written modification of the Agreement, signed by both parties.

 

3. Principal Investigators

 

INSTITUTION’S Principal Investigator is David Eidelberg, M.D. (“INVESTIGATOR”),
who will be responsible for the direction of the Study in accordance with
applicable INSTITUTION policies, which INSTITUTION warrants and represents are
not inconsistent with the terms of this Agreement, the Protocol, and generally
accepted standards of good clinical practice and with all applicable local,
State and federal laws and regulations governing the performance of clinical
investigations. If for any reason, either or both of the INVESTIGATOR are
unwilling or unable to continue to serve as INVESTIGATOR and a successor or
successors, acceptable to both the INSTITUTION and the SPONSOR, is/are not
available, this Agreement may be terminated as provided in Article 6.



--------------------------------------------------------------------------------

4. Scope of Work

 

INSTITUTION shall provide all the necessary qualified personnel, materials and
facilities necessary to accomplish the research tasks required by the Protocol
as set forth in Appendix A. INSTITUTION and INVESTIGATOR agree to use their best
efforts and professional expertise to perform the study in accordance with the
Protocol; generally accepted standards of good clinical practice; and all
applicable laws, rules and regulations relating to the conduct of the study.

 

5. Terms of Payment

 

SPONSOR will pay INSTITUTION $28,625.00 per satisfactorily completed patient, up
to a maximum of $343,500.00 for the completion of all patients, and an up-front
one time fee of $3,000.00 to cover all expenses associated with regulatory
processing, Institutional Review Board review, and video camera and supplies.
Payments shall be made in accordance with the terms set forth in Appendix B
attached hereto.

 

6. Termination

 

Performance under this Agreement may be terminated by the SPONSOR upon thirty
(30) days prior written notice. Performance may be terminated by the INSTITUTION
if circumstances beyond its reasonable control preclude continuation of the
Study. The INSTITUTION shall take all reasonable efforts to minimize further
costs upon such notice. In the event of termination, INSTITUTION shall be paid
amounts due, as of the effective date of termination. SPONSOR’s sole obligation
shall be to pay INSTITUTION a pro-rated amount for actual work performed
pursuant to the study and all non-cancelable obligations undertaken with prior
approval of Sponsor.

 

7. Publications

 

INSTITUTION shall have the right, consistent with academic standards, to publish
or present the results of its work pursuant to the Study, provided such
publication does not constitute a violation of Article 8 (Confidentiality).
Where this Study is part of a multicenter study, INSTITUTION will allow a
reasonable time for the initial major publication based on the results obtained
from all study sites. Subsequent to the multicenter publication or twenty-four
(24) months after completion of the Study, whichever occurs first, INSTITUTION
may publish the results of the study, with due regard to Article (8). In either
case, INSTITUTION will submit a copy of the manuscript to SPONSOR for review and
comment thirty (30) days prior to its submission for publication, to permit
SPONSOR to identify patentable subject matter, and to identify any inadvertent
disclosure of the SPONSOR’s proprietary information. INSTITUTION will not
disclose SPONSOR’s Confidential Information without permission. SPONSOR will be
given full credit and acknowledgment for the support provided to the INSTITUTION
in any publication resulting from this Study. SPONSOR shall have an irrevocable,
royalty-free, perpetual, right to reproduce, translate, and use all research
data (including any informational database into which such data is entered) for
its own purposes, including, but not limited to, submission to the United States
Food and Drug Administration.

 

8. Confidential Information

 

In furtherance of the conduct of the Study, it may be necessary or desirable for
the parties hereto to disclose proprietary, trade secret and/or other
confidential information (hereinafter “Confidential Information”) to one another
or to the INVESTIGATOR or their staff. All such Confidential information



--------------------------------------------------------------------------------

shall remain the property of the party disclosing same. The INVESTIGATOR and
each party hereto agrees that any such Confidential Information disclosed to him
or her, or to it or its employees, agents and contractors, shall be used only in
connection with the legitimate purposes of this Agreement, shall be disclosed
only to those who have a need to know it and are obligated to keep same in
confidence, and shall be safeguarded with reasonable care, provided that the
disclosing party has marked the Confidential Information as such at the time of
disclosure (or, if disclosed verbally, is reduced to writing and so marked
within 30 days of disclosure).

 

The foregoing confidentiality Obligation shall not apply when, after and to the
extent the Confidential lnformation disclosed

 

  a) is now, or hereafter becomes, generally available to the public through no
fault of the receiving party or its employees, agents or contractors,

 

  b) was already in the possession of the receiving party without restriction as
to confidentiality at the time of disclosure as evidenced by competent written
records, or

 

  c) is subsequently received without restriction by the receiving party from a
third party with a right to disclose such information.

 

Confidential Information may also be disclosed to the extent required by law
(including without limitation the filing and prosecution of patent
applications), provided that the party making such disclosure of the other
party’s Confidential Information shall give reasonable practical advance notice
of same and request such confidential treatment of such disclosure from the
recipient thereof as may be afforded by law. This obligation of confidentiality
supercedes any and all agreements related to this Study.

 

9. HIPAA Compliance

 

All parties agree to treat as confidential and proprietary the other party’s
Confidential Information and to exercise the same care to prevent the disclosure
of such information as the party exercises to prevent disclosure of its own
proprietary and confidential information. SPONSOR understands that INSTITUTION
will be required to protect protected health information under the laws and
regulations promulgated pursuant to the Health Insurance Portability and
Accountability (HIPAA) of 1996. Sponsor agrees to notify Institution if any of
its employees or agents breach such confidentiality; provide reasonable,
study-specific assistance to Institution in responding to state or federal
inquiries concerning HIPAA compliance; and to provide reasonable assistance to
Institution regarding use of patient identifiable health information disclosed
by Institution to Sponsor. In the event INSTITUTION notifies SPONSOR of breach
of this provision, SPONSOR shall be given sixty (60) days to cure such breach
and to communicate to INSTITUTION that such breach has been rectified. If such
breach remains uncured for greater than sixty (60) days, INSTITUTION may
immediately terminate this Agreement.

 

10. Inventions, Patents, and Licenses

 

a) If, during the course of the performance of the Study and/or Protocol, or as
a result of INSTITUTION’s use of any SPONSOR Confidential Information,
INSTITUTION conceives or actually reduces to practice a new invention or use
involving or relating to the Study or Protocol, in whole or in part, whether or
not patentable, INSTITUTION will promptly notify SPONSOR. The



--------------------------------------------------------------------------------

new invention or use shall be the sole and exclusive property of SPONSOR, and
INSTITUTION hereby assigns all such rights in and to such inventions or uses to
SPONSOR. SPONSOR shall pay all costs associated with the filing, prosecution or
maintenance of any patent application related to the new invention. Such
application, if any, shall be filed and prosecuted by SPONSOR.

 

b) All rights to patentable inventions and discoveries arising from Institution
Research, and other than as provided for above, shall belong to INSTITUTION and
shall be disposed of in accordance with INSTITUTION policy. To the extent that
SPONSOR pays all direct and indirect costs of any research projects, SPONSOR
shall be given a right of first refusal to obtain an exclusive, royalty-bearing
license to any patentable inventions or discoveries conceived and first actually
reduced to practice during the course of any such research project.

 

c) INSTITUTION shall promptly disclose to SPONSOR on a confidential basis any
invention or discovery described in subparagraph (b) above, and SPONSOR shall
advise INSTITUTION in writing within ninety (90) days of disclosure to SPONSOR
whether or not it wishes to secure a commercial license to such invention or
discovery. If SPONSOR elects not to secure such license, rights to such
invention or discovery shall be disposed of in accordance with INSTITUTION
policies, with no further obligation to SPONSOR.

 

11. Modifications

 

All amendments or modifications of this Agreement shall be in writing and shall
be signed by each of the parties hereto.

 

12. Indemnity

 

a) SPONSOR shall indemnify, defend and hold harmless INVESTIGATOR, INSTITUTION
and INSTITUTION’s officers, Institutional Review Board, directors, trustees and
employees, students, independent contractors, attending physicians, and all
other qualified personnel working under the direct supervision of the
INVESTIGATORS, INSTITUTION and INSTITUTION’s officers, directors, trustees and
employees in the conduct of the Study (“INDEMNIFIED PARTIES”), and hold them
harmless from any demands, claims, lawsuits, costs of defense or costs of
judgments that may be made or instituted against any of them by reason of injury
(including death) to any person, or damage to property, arising out of or
connected with performance of the Study by the INSTITUTION, provided, however,
SPONSOR will have no liability for loss or damage resulting from, and no duty to
indemnify with respect to: (i) failure of the INSTITUTION to adhere to the terms
of the Protocol or SPONSOR’s written instructions concerning use of the Study
therapy, drug or device, unless such failure to adhere was for the safety of the
subject and/or was approved by the SPONSOR, (ii) failure by the INSTITUTION to
comply with applicable FDA or other government requirements, or (iii) claims
arising from the negligent, reckless or intentionally harmful actions of the
INDEMNIFIED PARTIES.

 

b) In addition to the foregoing paragraph (a) of this Article, SPONSOR agrees to
assume responsibility for the cost of reasonable and medically necessary
treatment of any injury to a patient enrolled in the Study that is a direct
result of participation in the Protocol, except for such costs that arise
directly from conditions (i)—(iii) set forth in the foregoing paragraph (a) of
this Article.



--------------------------------------------------------------------------------

c) The INDEMNIFIED PARTIES shall be entitled, at their own cost and expense, to
retain counsel to monitor any litigation to which this indemnity applies.
SPONSOR has the right to control any legal proceedings to which this indemnity
applies.

 

d) The SPONSOR agrees not to settle or compromise any claim or action that
imposes any restrictions or obligations on the INDEMNIFIED PARTIES, without
INSTITUTION’s consent.

 

e) SPONSOR’s responsibilities under this paragraph shall survive the termination
of this Agreement.

 

13. Insurance

 

a) SPONSOR shall, at its sole cost and expense, procure and maintain, provide
evidence to INSTITUTION that it has, sufficient liability insurance and other
adequate forms of protection, reasonably deemed acceptable by INSTITUTION, to
satisfy the indemnification obligations set forth in section 12 of this
Agreement, on or before one week prior to the first patient receiving treatment
in accordance with the Protocol. Such evidence shall be in the form of a
certificate of insurance that names INSTITUTION, INVESTIGATOR and INSTITUTION
employees working under the INVESTIGATOR’ supervision in connection with the
Protocol as additional insureds. INSTITUTION will inform SPONSOR whether its
evidence of insurance and the adequacy thereof are acceptable.

 

b) The fulfillment of the Insurance obligations hereunder shall not relieve the
SPONSOR of any liability assumed hereunder or in any way modify the SPONSOR’s
obligations to indemnify the INDEMNIFIED PARTIES.

 

14. Governing Law, Jurisdiction, and Venue

 

This agreement shall be governed by and construed in accordance with the laws of
the State of New York, exclusive of choice law provisions. Any action or
proceeding between the parties arising out of this Agreement may only be brought
in a state or federal court located in the State of New York and the parties
hereto agree to submit to the jurisdiction of the courts in New York.

 

15. Notices

 

All communications, reports, and notices required or permitted hereunder shall
be deemed sufficiently given if in writing and personally delivered or sent by
registered mail, postage prepaid, return receipt requested, addressed to the
parties as follows or at such other address as a party shall have given notice
of pursuant hereto:

 

If to the INSTITUTION:

 

David Eidelberg, M.D.

NORTH SHORE UNIVERSITY HOSPITAL

350 Community Drive

Manhasset, NY 11030



--------------------------------------------------------------------------------

Telephone: (516) 869-9527

Facsimile: (516) 975-6420

 

With a Copy to:

 

North Shore University Hospital

Office of Grants and Contracts

5 Dakota Drive, Suite 307

Lake Success, NY 11042

Attn: Jacki Altman, Director

 

If to SPONSOR:

 

Neurologix, Inc.

c/o Palisade Capital Management, L.L.C.

One Bridge Plaza

Fort Lee, New Jersey 07024

Attention: Mr. Mark S. Hoffman

Fax Number: 201-585-9798

 

With a copy to:

 

Neurologix, Inc.

271-32 E. Grand Central Parkway

Floral Park, NY 11005

Attention: President

Fax Number: (718) 747-0569

 

16. Assignment

 

This Agreement may not be assigned by either party without the prior written
consent of the other party. Notwithstanding the foregoing, SPONSOR may assign
this Agreement without the consent of INSTITUTION to a purchaser or
successor-in-interest in the event of a merger, consolidation, or sale of
substantially all of Sponsor’s stock or assets or business and/or pursuant to
any reorganization qualifying under section 368 of the Internal Revenue Code of
1986 as amended, as may be in effect at such time, provided that such
successor-in-interest or purchaser agrees to assume all of SPONSOR’s obligations
under this Agreement.

 

17. Entire Agreement

 

This agreement constitutes the entire agreement of the parties with regard to
its subject matter and supersedes a previous written or oral representations,
agreements, and understandings between SPONSOR and INSTITUTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representative, all intending to be legally bound
hereby.

 

NEUROLOGIX, INC.

     

NORTH SHORE UNIVERSITY HOSPITAL

/s/    Mark S. Hoffman        

     

/s/    Robin Wittenstein        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Mark S. Hoffman

Secretary Treasurer

     

Robin Wittenstein

V.P. and COO North Shore-Long Island Jewish Research Institute

7/18/03

Date

     

8/1/03

Date

 

Acknowledged and Agreed:

 

Principal Investigator

 

/s/    David Eidelberg        

--------------------------------------------------------------------------------

Dr. David Eidelberg

7/22/03

Date